Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.

Claim Objections
Claims 21-22 and 25-26 are objected to because an open-ended transitional phrase, “comprise” or “comprises”, is used to introduce a Markush group. The proper transitional phrase for introducing a Markush group is close-ended so as to avert any ambiguity. See MPEP 2173.05(h) and MPEP 2111.03. For examination purposes, “consisting of” will be used in place of “comprises”.

Claim Rejections - 35 USC § 112
Claim 10-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “essentially” in claim 10 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear how much difference in diameter among the conduits would still be considered “essentially the same inner diameter” without an objective standard outlined in the specification or claims. See MPEP § 2173.05(b)(III)(B) with regard to the use of the term “essentially” which was held to be definite because the specification contained guidelines and examples, however, in this case, the specification lacks any guidelines, examples, or objective standard to ascertain the scope of “essentially the same inner diameter”. For examination purposes, claim 10 will be interpreted as without the term “essentially”.
Claim 11 also recites “essentially” and is unclear for the same reasons above for claim 10. For examination purposes, claim 11 will be interpreted as without the term “essentially”.
Claim 12 recites “the ridge” which lacks antecedent basis and is unclear if claim 12 was intended to initially introduce a ridge of the flange or claim 1 was intended to initially introduce a ridge of the flange. For examination purposes, claim 12 will be interpreted as initially introducing “a ridge of the axial flange”. 
Claim 15 also recites “essentially” and is unclear for the same reasons above for claim 10. For examination purposes, claim 15 will be interpreted as without the term “essentially”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4, 6-7, 10-16, 18, 21-22, 24, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeVries et al. (US 2013/0263936 A1 hereinafter “DeVries”).
In regard to claims 1 and 13, DeVries discloses a sanitary (See note below) fluid transport coupling (Fig. 27, fluid transport coupling defined by waterway assembly 470) comprising:
a plurality of fluid conduits (Fig. 27, conduits 28, 66, and 30), each fluid conduit consisting of a distal end (Fig. 28, opposite end of 28, 66, and 30 that is not inserted into the bore at 476a defines a distal end), a proximal end (Fig. 28, end of 28, 66, and 30 that is inserted into the bore at 476a as shown defines a proximal end), and a length extending from the distal end to the proximal end (Fig. 28, axial length of 28, 66, and 30 from the proximal end to the distal end), wherein at least one of the plurality of fluid conduits comprises an enclosed tube along the entirety of its length (Fig. 28, conduits 28, 66, and 30 are enclosed tubes similar to the applicant’s invention shown in Fig. 1 at 22); and 
a fluid connector (Fig. 28, fluid connector at 472) comprising a body end (Fig. 28, body end of 472 that receives the conduits) and a connecting end (Fig. 28, connecting end defined by 482, 483, and 480 which is adjacent the indicated body end), wherein the fluid connector is overmolded to secure the plurality of fluid conduits at the proximal ends of the plurality of fluid conduits (Fig. 28, conduits 28, 66, and 30 are inserted into 472 and are overmolded together. In [0098] discloses 472 can be overmolded to conduits 28, 30, and 66 and in [0066] discloses overmolding provides a leakproof connection); 
wherein the connecting end of the fluid connector comprises a fitting comprising an axial flange (Fig. 28, indicated connecting end at 472 defines a fitting that is an axial flange which is similar to the applicant’s invention shown in Fig. 1 where the connecting end at 36 defines an axial flange relative to the body end 34) that forms or is adapted to form a fluid connection with another fluid conduit, fluid container, or isolated environment (Figs. 21 and 27-28, 472 forms a fluid connection with 100 as shown by example in Fig. 21 and 100 defines at least another fluid conduit or an isolated environment inside of 100), wherein the fluid connector comprises at least one port (Fig. 28, port defined by the bore hole at 476a that receives the conduits) extending from the body end to the connecting end (Fig. 28 shows a cross-sectional view of 472 and the bore that extends through 472 extends from the indicated body end to the indicated connecting end), wherein the at least one port makes a watertight fluid connection with a corresponding fluid conduit (Figs. 17 and 27-28 shows the port is in fluid connection with at least a fluid conduit defined by 100 as previously mentioned above without any leaks and as mentioned above the conduits 28, 30, and 66 are leakproof with 472. Further, there is a gasket that fits into groove 483 between 472 and 100, therefore, there is a watertight fluid connection between 472 and 100.), and wherein the fluid connector is covalently attached to one or more of the plurality of fluid conduits (Figs. 27 and 28, as mentioned above the indicated fluid connector is overmolded with the conduits 28, 30, and 66 and therefore share at least two electrons between atoms and meets the limitation of covalently attached. See https://studiousguy.com/covalent-bond-examples/ that discloses examples of covalently bonded materials that include plastics). 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The recitation “sanitary” is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “fluid transport coupling".  Therefore, little patentable weight is given to "sanitary".
In regard to claims 2, 4, and 14, DeVries discloses the coupling of claim 1, wherein one or more of the plurality of fluid conduits and the fluid connector comprise a polymer (In [0098] discloses 472 and conduits 28, 30, and 66 can be made of a polymer such as polyethylene).
In regard to claim 6, DeVries discloses the coupling of claim 1, wherein the plurality of fluid conduits comprises at least 2 distinct fluid conduits and no greater than 15 distinct fluid conduits (Figs. 27 and 28 shows three fluid conduits 66, 28, and 30 which is at least 2 and no greater than 15).
In regard to claim 7, DeVries discloses the coupling of claim 1, wherein the plurality of fluid conduits comprises a number of distinct fluid conduits in a range of 2 to 15 distinct fluid conduits (Figs. 27 and 28 shows 3 conduits).
In regard to claims 10 and 11, DeVries discloses the coupling of claim 1, wherein each of the plurality of the fluid conduits have the same inner diameter and outer diameter (Figs. 27-29, conduits 28, 30, and 66 have the same inner diameter and outer diameter).
In regard to claim 12, DeVries discloses the coupling of claim 1, wherein a ridge (Fig. 28, adjacent the groove 483 at 482 defines a ridge) of the flange comprises a step (Fig. 28, groove 483 defines a step relative to the indicated ridge. This interpretation is similar to the applicant’s invention shown in Fig. 1 where there is a ridge at the flange at 36 and a smaller diameter surface relative to the ridge define a step.).
In regard to claim 15, DeVries discloses the coupling of claim 1, wherein one or more of the plurality of fluid conduits and the fluid connector comprises are composed of the same material (In [0098] discloses 472 and conduits 28, 30, and 66 can be made of a same polymer such as polyethylene). 
In regard to claims 16 and 18, DeVries discloses the coupling of claim 13, wherein the fluid connector has a greater rigidity than one or more of the plurality of fluid conduits (Figs. 27-29, 472 is thicker than the conduits 28, 30, and 66 and made of plastic material similar to the conduits and therefore more rigid. Further, in [0099] discloses 472 also includes a support plate 490 that provides additional rigidity.).
In regard to claim 24, DeVries discloses the coupling of claim 1, wherein the fluid connector comprises a support element (Figs. 28-30, support plate 490 defines a support element) and a connector element (Figs. 28 and 29, the bore of 472 that receives 490 defines a connector element similar to the applicant’s invention shown in Fig. 3 where a support element 40 fits inside connector element 50) overmolded to the support element (In [0101] discloses 472 is overmolded around the support plate 490).
In regard to claims 21-22 and 26, DeVries discloses the coupling of claims 1 and 24, wherein one or more of the plurality of fluid conduits and the fluid connector has a vinyl material (In [0058] discloses 70 and conduits 28, 30, and 66 can be made of polyethylene and capable of being substituted with other polymers such as PVC which includes vinyl and 470 that includes 472 in the embodiment in Figs. 27-30 is the mechanical equivalent to 70. Therefore, the fluid connector at 472 and the conduits 28, 30, and 66 can comprise a vinyl such as PVC.).
In regard to claim 27, DeVries discloses the coupling of claim 13, wherein at least one of the plurality of ports has a circumference matching an inner or an outer diameter of the corresponding fluid conduit (Fig. 28, the circumference of the bore holes of at 476a matches the outer diameter of 28, 30, and 66 so that 472 can be overmolded over 28, 30, and 66 to provide a leakproof connection as mentioned above in claims 1 and 13).

 Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over DeVries (US 2013/0263936 A1) in view of Mastropaolo (US 6,966,581).
In regard to claims 3 and 5, DeVries discloses the coupling of claims 1 and 13, but does not expressly disclose one or more of the plurality of fluid conduits and the fluid connector can be made of silicone. 
Mastropaolo teaches one or more of the plurality of fluid conduits (Fig. 1, tubes 16, 18, and 20) and a fluid connector (Fig. 1, 14) made of silicone (In 3:44-55 discloses silicone tubes and 4:39-43 discloses the body connected to the tubes is made of silicone).
It would have been obvious to one having ordinary skill in the art to have modified the material of the conduits and the fluid connector of DeVries to include silicone in order to have the advantage of a reliable material that has been extensively used in the medical, pharmaceutical, and chemical fields as taught by Mastropaolo in 3:44-55.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the material of the conduits and the fluid connector of DeVries to be made of a known material such as silicone for at least the advantages of enhanced flexibility and moisture, heat, cold and ultraviolet radiation resistance as disclosed at https://www.chemicalsafetyfacts.org/silicones-post/#:~:text=Silicones%20impart%20a%20number%20of,%2C%20greases%2C%20oils%20and%20rubber. 
Claims 8 and 9, DeVries discloses the coupling of claim 1, but does not expressly disclose at least two of the plurality of the fluid conduits have a different inner diameter or have a different outer diameter.
Mastropaolo teaches at least two of the plurality of the fluid conduits have a different inner diameter or have a different outer diameter (In 3:44-55 discloses different diameters and wall thicknesses).
It would have been obvious to one having ordinary skill in the art to have modified the conduits of DeVries to include different inner or outer diameters in order to have the advantage of transporting various substances, matter, or materials depending on the application as taught by Mastropaolo in 3:44-55.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over DeVries (US 2013/0263936 A1).
DeVries discloses the coupling of claim 24, and in [0102] discloses the support plate 490 can be made of polymers but does not expressly disclose the support element consisting of an ether, an olefin, a vinyl, a polyurethane, an acrylate, a vinyl alcohol, an ethylene copolymer, an ester, a silicone, a fluoropolymer, or any combination thereof.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the material of the support element of DeVries to be made of a known material such as silicone for at least the advantages of enhanced flexibility and moisture, heat, cold and ultraviolet radiation resistance as disclosed at https://www.chemicalsafetyfacts.org/silicones-post/#:~:text=Silicones%20impart%20a%20number%20of,%2C%20greases%2C%20oils%20and%20rubber. 

Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered with respect to claims 1-16, 18, 21-22, and 24-27 but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM S. CHOI/Examiner, Art Unit 3679